As Filed With the Securities and Exchange Commission on September 22 , 2009 Registration No. 333-161321 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AXIOLOGIX EDUCATION CORPORATION (Exact name of registrant as specified in its charter) Nevada 61-1585332 (State or jurisdiction of incorporation or organization) Primary Standard Industrial Classification Code Number IRS Employer Identification Number 501 Scarborough Dr., Suite 308E
